     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 1 of 7 Page ID #:290



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER B. SCHWAB (Cal. Bar No. 283421)
4    DAVID H. CHAO (Cal. Bar. No. 273953)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-1259/4586
          Facsimile: (213) 894-0141
8         E-mail:    alexander.schwab@usdoj.gov
                     david.chao@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,               No. CR 21-214-MCS

14             Plaintiff,                    GOVERNMENT’S OBJECTION TO NOTICE OF
                                             RELATED CASES
15                   v.

16   ZACHARY JOSEPH HORWITZ,
        aka “Zach Avery,”
17
               Defendant.
18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorneys Alexander B.
23   Schwab and David H. Chao, hereby files its Objection to defendant
24   Zachary Joseph Horwitz’s Notice of Related Cases (Dkt. 27.)
25   //
26   //
27   //
28   //
     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 2 of 7 Page ID #:291



1         This Objection is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4    Dated: May 10, 2021                  Respectfully submitted,

5                                         TRACY L. WILKISON
                                          Acting United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                               /s/
                                          ALEXANDER B. SCHWAB
10                                        DAVID H. CHAO
                                          Assistant United States Attorneys
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 3 of 7 Page ID #:292



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          The government objects to defendant’s Notice of Related Cases.

4    (Dkt. 27.)   The notice is not permitted under the Local Rules in this

5    district and has no legal basis.       Even if the Court were inclined to

6    entertain it, the notice lacks merit because the civil action before

7    the Honorable Christina Snyder was not filed first and has not

8    progressed beyond this case.      For these reasons, discussed further

9    below, defendant’s Notice of Related Cases should be stricken.
10   II.   STATEMENT OF FACTS
11         On April 5, 2021, the government filed a criminal complaint

12   against defendant charging him with wire fraud, in violation of 18

13   U.S.C. § 1343.    (Dkt. 1.)    The following day, agents with the Federal

14   Bureau of Investigation arrested defendant and executed a search

15   warrant at his house.      See In re Matter of the Search Warrant, Case

16   No. 2:21-mj-01633-DUTY.     Defendant was released on bond subject to

17   the filing of an affidavit of surety secured by property, which was

18   completed on April 23, 2021.      (Dkt. 6, 20.)

19         On May 4, 2021, the grand jury returned a 13-count indictment

20   against defendant charging him with five counts of securities fraud,

21   six counts of wire fraud, and two counts of aggravated identity

22   theft.   (Dkt. 25.)   The indictment alleges that between 2014 and

23   2019, defendant raised hundreds of millions of dollars by issuing

24   promissory notes to victim-investors that guaranteed a specified

25   return on a specified maturity date.       (Id. ¶¶ 5, 7.)     To induce these

26   investments, defendant falsely told the victim-investors that his

27   company, 1inMM Capital, was in the business of acquiring distribution

28   rights to films and then licensing them to online streaming platforms
     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 4 of 7 Page ID #:293



1    such as HBO and Netflix for further distribution outside the United

2    States.    (Id. ¶ 6(a).)   Defendant falsely claimed that 1inMM Capital

3    would satisfy its obligations under each promissory note through the

4    profits 1inMM Capital would reap by acquiring and licensing the

5    distribution rights to the films.       (Id. ¶ 6(b).)    Defendant further

6    asserted that the funds raised by each promissory note would be used

7    to finance the purchase of a specified film, and that each note would

8    be secured by an assignment of rights to the specified film.           (Id.

9    ¶¶ 6(b), (f).)    To bolster these lies, defendant provided victim-
10   investors with fraudulent copies of purported license agreements
11   between 1inMM Capital and the sales agent for the production
12   companies of the films identified in the promissory notes.           (Id.
13   ¶ 6(c).)    He also provided victim-investors with fraudulent copies of

14   purported distribution agreements with HBO and Netflix for the films

15   identified in the promissory notes.        (Id. ¶ 6(d).)

16        As it turns out, the entire operation was a fabrication.            As

17   defendant then knew, neither he nor 1inMM Capital had any business

18   relationships with Netflix or HBO, or the main sales agent from whom

19   defendant claimed to acquire licensing rights for films.           (Id. ¶

20   6(c)-(d).)    Instead, defendant diverted the investor funds for his

21   personal benefit while making payments to earlier victim-investors in

22   the style of a classic Ponzi scheme.        (Id. ¶ 6(f).)    When he could no

23   longer sustain the Ponzi payments, defendant kept the scheme alive by

24   telling victim-investors that the delayed payments on promissory

25   notes were caused by the online streaming platforms.          (Id. ¶ 6(g).)

26   To dress up this falsehood, defendant sent victim-investors emails

27   and text messages containing spoofed correspondence with Netflix and

28   HBO purportedly discussing the delays and resumption of payments.

                                            2
     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 5 of 7 Page ID #:294



1    (Id.)     To date, defendant, through 1inMM Capital, is in default to

2    investors on a total outstanding principal of approximately $230

3    million.     (Id. ¶ 7.)

4    III. ARGUMENT

5         In his Notice of Related Cases, defendant requests that the

6    instant criminal case be deemed related to a civil action, Securities

7    and Exchange Commission v. Horwitz, Case No. 2:21-CV-02927-CAS-GJSx

8    (“SEC case”), and be reassigned to District Judge Christina Snyder.

9    Defendant’s request should be denied because it is both procedurally
10   improper and substantively unjustified.
11        A.      Defendant’s Request Conflicts with the Local Rules

12        Defendant’s request is not permitted by the Local Rules in this

13   district.     Defendant cannot cite any rule that supports his notice.

14   Instead, the Local Rules call for notices of related cases to be

15   filed in a criminal case when it is related to another criminal case

16   or civil forfeiture case, and in a civil case when it is related to

17   another civil case.       See C.D. Cal. L. Cr. R. 7-4 (requiring notice

18   “whenever a criminal case previously filed and one or more

19   informations or indictments later filed” are sufficiently related);

20   C.D. Cal. L.R. 83-1.3.1 (requiring notice “whenever two or more civil

21   cases filed in this District” are sufficiently related); C.D. Cal.

22   L.R 83-1.3.2 (requiring notice “whenever a civil forfeiture case and

23   a criminal case” are sufficiently related).         Here, defendant’s

24   request to deem this criminal case related to a civil case is not

25   permitted by the Local Rules and has no legal basis.          If the Court

26   had wished to include a local rule to allow for criminal and civil

27   cases to be deemed related and subject to reassignment, it could have

28   easily done so.     That the Local Rules do not provide for such a

                                            3
     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 6 of 7 Page ID #:295



1    mechanism, and expressly enumerate other circumstances in which cases

2    may be deemed related, makes clear that a criminal case cannot be

3    deemed related to a civil case.

4         It is telling that the cases defendant cites are from other

5    districts: our Local Rules are not the same as those in the Northern

6    and Eastern Districts of California, which expressly allow for a

7    criminal case to be deemed related to a civil action.          See N.D. Cal.

8    L. Cr. R. 8-1(b); E.D. Cal. L.R. 123.        Unless this judicial district

9    changes its rules to match theirs, there is no legal ground for
10   defendant’s request.
11        Nor is this an instance where there is good cause to disregard

12   the Local Rules.    The Ninth Circuit has stated that departures from

13   the Local Rules are only appropriate when they “are so slight and

14   unimportant that the sensible treatment is to overlook them.”            Allen

15   v. U.S. Fidelity & Guar. Co., 342 F.2d 951, 954 (9th Cir. 1965).

16   That is not the case here.      To the contrary, the rules on relating

17   cases help ensure uniformity and predictability in the administration

18   of criminal cases and civil cases, respectively.         If the Court

19   decided, as a matter of policy, to amend the Local Rules to allow for

20   criminal and civil matters to be deemed related, that would be

21   another matter entirely.     But criminal defense counsel does not have

22   the authority to make exceptions to the Local Rules on an ad hoc

23   basis.   To hold otherwise would render the applicable rule a nullity

24   and invite a patchwork of likely inconsistent rulings across

25   different judges on a matter that should be decided on a court-wide

26   basis.   Ignoring or selectively applying the rules would only

27   encourage disparate outcomes and forum shopping, and call into

28   question the case assignments of numerous existing and future

                                            4
     Case 2:21-cr-00214-MCS Document 30 Filed 05/10/21 Page 7 of 7 Page ID #:296



1    parallel actions, such as the many health care fraud cases in which

2    there are parallel civil and criminal proceedings.          Therefore, the

3    Court should adhere to the Local Rules.

4          B.   A Case Transfer Is Not Justified In Any Event

5          Even if the Court is inclined to entertain defendant’s notice,

6    this criminal case should not be transferred.         As an initial matter,

7    the civil action before Judge Snyder was not charged first; it

8    commenced on the same day as the filing of the criminal complaint,

9    April 5, 2021.     (SEC Case Dkt. 1.)       Moreover, the SEC case has not
10   progressed in any meaningful way on the merits, such that a transfer
11   would afford any material savings in labor.         (SEC Case Dkt. 30.)       If
12   anything, given the rules and statutes governing prompt discovery and
13   speedy trial in criminal cases, there is a stronger argument in favor
14   of transferring the SEC case to this Court’s docket in the interest
15   of efficiency.     Thus, transferring this case to Judge Snyder is
16   neither supported by the Local Rules nor by considerations of
17   judicial economy.
18   IV.   CONCLUSION

19         For the foregoing reasons, the government respectfully requests

20   that the Court strike defendant’s notice of related case.

21

22

23

24

25

26

27

28

                                             5
